

115 HRES 148 IH: Expressing support for the designation of “National Multiple Myeloma Awareness Month”.
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 148IN THE HOUSE OF REPRESENTATIVESFebruary 17, 2017Mr. Higgins of New York submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of National Multiple Myeloma Awareness Month.
	
 Whereas multiple myeloma (or myeloma) is a cancer of plasma cells in the bone marrow and is called multiple because the cancer can occur at various sites in the body; Whereas multiple myeloma causes a variety of adverse health effects, including a weakened immune system, anemia, kidney damage, and bone deterioration;
 Whereas multiple myeloma is the second most common blood cancer worldwide; Whereas multiple myeloma currently affects more than 100,000 people in the United States, with about 30,330 new diagnoses and 12,650 deaths from the disease occurring in 2016, according to the Surveillance, Epidemiology, and End Results Program of the National Cancer Institute;
 Whereas although multiple myeloma has been and continues to be most frequently diagnosed among those 65 and over, the disease is increasingly being diagnosed in younger individuals, including those in their 30s, 40s and 50s;
 Whereas multiple myeloma is almost twice as likely to occur among African-Americans and is one of the leading causes of cancer deaths among African-Americans, with scientific understanding of the disparity remaining unknown;
 Whereas although the cause of multiple myeloma remains unknown, robust research is being performed in the United States and internationally into potential genetic, environmental, and other risk factors;
 Whereas additional new drugs and therapies are in the research phase, with patient enrollment in clinical trials playing an important role in determining safe and effective treatments;
 Whereas understanding and treatment of multiple myeloma has been greatly furthered by advocacy initiatives promoting awareness, education, research, peer review, and collaboration and such efforts are to be highly commended;
 Whereas greater awareness of multiple myeloma among clinicians and the public can lead to earlier detection and treatment, improving health outcomes and bringing comfort to patients and their families; and
 Whereas March would be an appropriate month to designate as National Multiple Myeloma Awareness Month: Now, therefore, be it  That the House of Representatives supports the designation of National Multiple Myeloma Awareness Month to increase public knowledge of the disease and advance the vision of finding a cure for multiple myeloma.
		